Citation Nr: 9925216	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-32 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1978 to November 1992.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C. denied the veteran's 
claim for service connection for bilateral hearing loss.  At 
the same time, the RO denied the veteran's service connection 
claim for arthritis due to trauma in his knees.  The veteran 
timely appealed only the denial of his hearing loss claim to 
the Board of Veterans' Appeals (Board).

FINDINGS OF FACT

No competent medical evidence has been submitted to suggest 
that the veteran's current hearing loss is related to his 
military service, to include on the basis aggravation.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 indicates that during his more than 14 
years of active duty service, his primary military 
occupational specialty was armor crewman; he has described 
his MOS as tank crewman/commander.

His service medical records (SMRs) reflect that on 
audiological evaluation conducted for enlistment purposes in 
June 1978 revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
15
25

When tested again in August 1979, however, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
         
0
        
0
-
0
LEFT
15
5
5
-
15

Results of an audiometry conducted in October 1986 were 
reported in a November 1986 examination report.  That testing 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
0
0
0
25
20

Manual testing also revealed a 25-decibel loss in the left 
ear at 3000 Hz.

A Hearing Conservation Data form (DD Form 2216) reflects the 
results of audiometry conducted in April 1987 and August 
1989.  The April 1987 test revealed the following pure tone 
thresholds (apparently, in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
5
5
5
5
        
5

The veteran's SMRs also contain the results of two undated 
audiological examinations.  Pure tone thresholds elicited on 
these evaluations were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
-
10
LEFT
40
10
20
-
20

The second undated audiogram revealed findings identical to 
those reported for August 1989, above. 

An October 1992 document reflects that the veteran declined 
to participate in a separation physical.  

The first post-service audiological evidence of record was 
obtained in connection with the veteran's January 1997 claim 
for service connection for hearing loss.  As the veteran 
currently resides in Germany, VA arranged for Dr. Eberhard 
Losch, a German Ear Nose and Throat (ENT) specialist, to 
examine the veteran for compensation purposes.  That 
examination was conducted in May 1997.  During audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
50
55
65
LEFT
15
15
20
45
55

Based on his examination of the veteran, Dr. Losch diagnosed 
asymmetrical hearing loss with tinnitus on the right side.  
The pure tone audiometry noted above indicated a high 
frequency loss in the left ear, and a shift of hearing 
threshold in all tested frequencies in the right ear.  

Medical records from some of the veteran's private physicians 
in Germany also are of record.  Dr. Hans Schober evaluated 
the veteran and noted the veteran's complaint of experiencing 
hearing loss for about three years.  Dr. Schober concluded 
that the veteran experienced medium grade sound sensitivity 
hearing loss in his right ear, and loss of high tone hearing 
on the left.  Tube dysfunction was diagnosed in both ears, 
and tinnitus was diagnosed in the right ear.  Uninterpreted 
audiological data was submitted along with Dr. Schober's 
narrative in the form of graphs and charts.  It is not 
possible to discern the veteran's pure tone thresholds 
reliably or accurately based upon this information. A graph 
appears to indicating .  

The veteran also submitted clinical information from Volkmar 
Stania, an individual also described as an ENT specialist.  
This examiner observed that both eardrums were unremarkable.  
Right ear hearing loss was described as "up to 4,000 Hertz, 
between 50-40 decibels."  Left ear hearing loss was 
described as "high note loss 30 decibels at 6,000 Hertz; up 
to 2,000-Hertz normal hearing."  During a speech audiogram, 
the veteran was noted to understand 85 percent or words at 95 
decibels, 80 percent at 85 decibels, and 55 percent at 75 
decibels.  The veteran also submitted graphical data from 
this examination, at least part of which has been referenced 
in the above narrative, which was translated from German into 
English.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Private medical evidence submitted by or on the veteran's 
behalf clearly indicates that he currently has a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (1998).  The 
question remains, however, as to whether there is nexus 
between such current disability and service.  In-service 
evidence of a hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not 
essential to establishing service connection for hearing 
loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Rather, evidence of a current hearing loss disability) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

In this case, however, there is no competent evidence of a 
nexus between the veteran's current hearing loss and service.  
Initially, the Board notes that the veteran's SMRs appear do 
not establish that any chronic hearing loss was incurred in 
service, or that any preexisting hearing loss worsened during 
service.  Hearing is considered to be normal when pure tone 
thresholds are between 0 and 20 decibels.  See Hensley, 5 
Vet. App. at 157.  Although decreased hearing acuity (a 25 
decibel loss) at 3000 Hz was shown at service entry, the same 
decibel loss was shown at that frequency during the 
audiological evaluation conducted in October 1986 (and 
reported in November 1986); a later audiogram, in April 1987, 
showed normal hearing at 3000 Hz .  Furthermore, as regards 
the other frequencies, with the exception of a single undated 
audiometry showing decibel loss in both ears at 500 Hz, other 
audiological evaluations revealed hearing loss within normal 
limits.  

Significantly, moreover, despite the veteran's assertions 
that he experienced noise exposure in service, there is no 
competent opinion establishing a nexus between any such noise 
exposure (or, for that matter, any other incident of active 
military service), and the current hearing loss.  Thus, even 
accepting the veteran's account that he was exposed to 
acoustic trauma during service and that he was never issued 
hearing protection as true, there is no competent evidence 
linking the veteran's hearing loss to his military service.  
Neither Dr. Losch, who conducted the veteran's VA 
examination, nor the veteran's private physicians, commented 
upon the etiology of his hearing loss, and the veteran has 
not otherwise indicated that such an opinion currently 
exists.  

While the veteran may well believe that his current bilateral 
hearing loss is the result of his service in a tank unit 
while in the military, he does not have the medical expertise 
or training to give a competent opinion a medical matter, 
such as the etiology, or source, of a current disability.  
Therefore, his allegations as to a nexus between the 
acoustical trauma he claims he encountered during his 
military service and currently alleged hearing loss have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, even assuming, arguendo, that the 
veteran experienced acoustic trauma or noise exposure in 
service, his claim for service connection is not plausible in 
the absence of competent evidence of a nexus between his 
hearing disability and service.  The Board emphasizes that a 
well-grounded claim must be supported by evidence and not 
merely by allegations.
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

